DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DONALD O. LEE,
                             Appellant,

                                     v.

               ROBERT E. LEE and CAROL J. COLON,
                           Appellees.

                              No. 4D18-1889

                              [March 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case Nos.
502018CP001351 and 502017CA008392.

  Donald O. Lee, Lake Worth, pro se.

  Margaret M. Bichler of Trelles & Bichler, North Palm Beach, for
appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.